Citation Nr: 0526242	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-12 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for mild 
degenerative change of the left ankle.  A Notice of 
Disagreement was received later in January 2003.  A Statement 
of the Case was issued in April 2003.  A timely appeal was 
received later in April 2003.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in April 2004.  
In September 2004, the Board remanded the veteran's appeal to 
the Appeals Management Center (AMC) for further development.  
The veteran's appeals is now before the Board for final 
consideration.

The Board notes that previously the veteran's appeal also 
contained the issues of entitlement to service connection for 
a low back disorder and a cervical spine disorder, which 
issues the Board also remanded in September 2004.  The AMC 
granted service connection for these conditions in a June 
2005 rating decision.  VA has, therefore, fully granted the 
benefits sought on appeal, and these issues are no longer 
before the Board.


FINDING OF FACT

The medical evidence does not show that the veteran's left 
ankle disorder is related to injuries received in a motor 
vehicle accident he was involved in during his military 
service, or that it manifested to a degree of 10 percent 
within one year after his separation from service.




CONCLUSION OF LAW

The veteran did not incur a left ankle disorder as a result 
of military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2004).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in November 2002, prior to the initial AOJ decision.  
Subsequent VCAA notice was sent to the veteran in October 
2004.  These letters advised the veteran of the first, second 
and third elements required by the Pelegrini II Court as 
stated above.  In addition, by means of the rating decision, 
statement of the case and supplemental statement of the case, 
the veteran was advised of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim. 

As for the fourth Pelegrini II element, the October 2004 
letter specifically told the veteran to send VA any 
additional evidence that was in his possession.  Although 
this notice was subsequent to the initial AOJ decision, the 
Board finds there is no prejudice to the veteran due to the 
late notice of the fourth element.  The veteran was provided 
with an opportunity to submit additional evidence.  In 
November 2004, the veteran submitted a statement that 
indicated that he had no further evidence to submit.  
Thereafter, the AMC readjudicated the veteran's claim in May 
2005.  The veteran was, therefore, accorded proper notice and 
subsequent VA process.  

He also was provided the text of the relevant regulation 
implementing the VCAA and told it was his responsibility to 
support the claim with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claim.  Thus, the Board considers the VCAA notice 
requirements met, and any error as to the timing of any 
elements of the notice to be harmless.

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  VA treatment records are in 
the file for March 2001.  The veteran did not identify any 
further VA treatment received.  As for private treatment 
records, the veteran submitted one treatment record from 
March 2003.  He did not, however, identify any additional 
private medical treatment for his left ankle disorder.  
Although VA has the duty to assist the appellant in the 
development of his claim, he has a corresponding duty to 
cooperate in securing records identified by him.  See White 
v. Derwinski, 1 Vet. App. 519, 520-521 (1991).  The duty to 
assist is a two-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  
Pursuant to the Board's September 2004 remand, a VA 
examination was provided to the veteran in November 2004.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a).  The veteran here has been diagnosed with 
degenerative arthritis of his left ankle.  38 U.S.C.A. § 
1112(a)(4) provides for such presumptive service connection 
when osteoarthritis manifests to a compensable degree of 10 
percent within 1 year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2005);  38 C.F.R. §§ 3.307, 3.309(a) (2004).   

The first inquiry is whether the veteran has a current left 
ankle disability.  In March 2001 VA treatment records, the 
veteran was seen for history of osteoarthritis in his left 
ankle (among other conditions).  Physical examination of the 
veteran's ankles was normal.  An x-ray taken of the left 
ankle shows avascular necrotic change at the superior-medical 
aspect of the talus with some degenerative changes.  The 
veteran underwent a VA examination in November 2004.  
Although physical examination was benign, an x-ray showed a 
radiolucent abnormal bony lesion at the superomedial aspect 
of the talus with some degenerative disease at the medial 
ankle joint, consistent with chronic avascular necrosis with 
adjacent degenerative disease at the medial ankle joint.  The 
medical evidence shows, therefore, that the veteran has a 
current left ankle disability.

The next inquiry is whether there was an injury or disease 
incurred in service.  The veteran contends that his left 
ankle disorder is due to an injury he received in an 
automobile accident in November 1958 while he was in service.  
The veteran's service medical records show that the veteran 
was injured in a motor vehicle accident on November 2, 1958.  
The veteran was first treated at a local hospital for the 
month of November 1958 and then was transferred in December 
1958 to a military hospital where he remained until his 
discharge from service in May 1959.  His injuries were 
diagnosed as a simple fracture of the right distal clavicle, 
a simple dislocation of the left hip joint, and a moderately 
severe contusion of the left knee.  A review of the service 
medical records for treatment of these injuries from the 
motor vehicle accident does not show any diagnosis of an 
injury or disability to the veteran's left ankle.  Rather, 
the injuries were to his left knee and left hip.  

In support of his claim that his left ankle was injured in 
the accident, the veteran points to several references in the 
service medical records about receiving physical therapy for 
limitation of motion of his left ankle.  The Board is 
unconvinced that these references to physical therapy to 
increase the range of motion of the veteran's left ankle is 
equivalent to a diagnosis of an injury to the left ankle.  It 
is noted the veteran's left lower extremity was placed in 
traction for two weeks after the accident and for another 
period of time thereafter.  That the leg was stiff, including 
the otherwise uninjured left ankle, is not unexpected, nor 
does this reflect an injury with chronic consequences.  As 
previously mentioned, there is no actual diagnosis of a left 
ankle injury.  Likewise, there were no recorded complaints of 
pain in the left ankle.  The final diagnoses for the injuries 
sustained in the accident were for injuries to the right 
clavicle, left hip and left knee.  

Moreover, the claims file contains multiple VA examinations 
between January 1960 and December 1964 related to claims for 
the injuries the veteran received in the November 1958 motor 
vehicle accident.  The VA examinations reports reveal that 
the veteran did not complain of any pain or disability in his 
left ankle at any of these examinations.  Nor was any finding 
made of a left ankle disability.  The first evidence of a 
left ankle disorder is in March 2001, almost 42 years after 
the veteran separated from service.  Although the veteran 
testified at the April 2004 hearing that he has had pain in 
his ankle since the accident in service, the aforementioned 
medical evidence/VA examination reports do not support that 
statement.  The Board finds these records to be more 
persuasive because they were made more contemporaneous to the 
time of the accident and the veteran's discharge from service 
than his hearing testimony.  There is a lack of evidence 
showing a continuity of symptomatology that cannot be 
overcome simply by the veteran's testimony.  See 38 C.F.R. 
§ 3.303(b) (2004); Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

In addition, at the November 2004 VA examination, the veteran 
reported that he did not know the time frame when he began to 
feel pain in his left ankle.  The examiner stated that the 
examination was benign with only subjective complaints of 
pain and weakness.  He did not see anything in the veteran's 
claims file that he had ankle pain at the time of the 
accident, and he did not link the current findings to 
service.  

Accordingly, a basis upon which to establish service 
connection for the claimed disability has not been presented, 
and the appeal is denied.  


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


